DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 16-20 are objected to because of the following informalities:  
Regarding claim 9 - “subsequent to step (a)” should be “subsequent to step (b)”.  Appropriate correction is required.
Regarding claims 16-20 – the claims should start with “The” and not “A”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potula et al., US Patent Application Publication No. 2011/0282084 (hereinafter referred to as Potula) in view of Kannan et al., International Publication No. WO/2016/020941 (hereinafter referred to as Kannan – for citation purposes USPG-PUB No. 2017/0211015 is being used).  
Regarding claims 1-5, 9 and 11, Potula discloses a lubricant basestock derived from castor oil which is hydrolyzed to castor fatty acids and saponified to obtain ricinoleic acid which upon heating was estolized and this estolide product was reacted with 2-ethylhexanol (reads on step (a) of claim 1 and reads on claims 2-4 and reads on claim 5 – saponification step is a purification step taking place before step (a)) (see Abstract and Para. [0021] and see Examples 1 and 9) giving a product with a viscosity index of 144 and a pour point of -36° (is close enough to the fluidity temperature recited in claim 20) (see Example 9).
Potula discloses all the limitations discussed above but does not explicitly disclose the epoxidation reaction (step (b) of claim 1), nor the nucleophilic substitution reaction (step (c)) of claim 1.  
Kannan discloses in Figure 1 a functionalized castor oil derivative wherein ricinoleic acid esters are epoxidized and reacted with a branched aliphatic alcohol (reads on steps (b) and (c) of claim 1 and reads on claim 9 – see examples wherein decantation is discussed and reads on claim 11 – see Example 1 where distilled is discussed) (see Abstract and Figure 1 and Para. [0025]-[0030], [0035] and [0045]-

Regarding claims 6 and 10, the combination of references disclose all the reaction conditions but do not explicitly disclose the catalyst recited in claims 6 and 10.  Kannan discloses the use of ion-exchange resin catalysts including sulfur-based catalysts such as those disclosed in Table 1 (Amberlyst 15) along with other sulfur-based acid catalysts.      
Regarding claim 7, Potula further discloses in Example 9 – Castor oil fatty acid estolide (700 g) were refluxed with 2-ethylhexanol (374 ml) containing 0.1% SnCl2.  On completion of the reaction the contents were cooled, extracted with ethyl acetate and washed with water. Organic layer was passed through sodium sulphate and excess alcohol and ethyl acetate was distilled under reduced pressure.
Regarding claims 12-14, Potula generally describes in paragraph 0008 that it is well-known to react the product of step (c) with an anhydride and follow the reaction with a heating/drying step.   
Regarding claim 15, see discussion above. 
Regarding claims 16-20, it is the position of the examiner that as the process disclosed in Potula/Kannan includes all the components of claim 1 that the reaction product would render obvious the structure of claim 16.  Furthermore, the structure 
Structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus. See also In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968) (A claim to a compound was rejected over a patent to De Boer which disclosed compounds similar in structure to those claimed (obvious homologs) and a process of making these compounds).
 
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Potula in view of Kannan as applied to claims 1-7, 9, 11 and 15-20 above, and further in view of Miller, US Patent Application Publication No. 2009/0285728 (hereinafter referred to as Miller).  
Regarding claim 8, Potula/Kannan disclose all the limitations discussed above but do not explicitly disclose the use of formic acid and hydrogen peroxide as recited in claim 8.  


Conclusion
7.         There were unused Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771